835 F.2d 876Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marshall James WAGNER, Jr., Plaintiff-Appellant,v.FAIRFAX SAVINGS ASSOCIATION, Defendant-Appellee.
No. 86-1231.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1987.Decided Dec. 3, 1987.

Marshall James Wagner, appellant pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marshall James Wagner, Jr., attempts to appeal an order dismissing his suit against Fairfax Savings Association.  In his complaint, Wagner sought punitive and compensatory relief for the allegedly wrongful disposition of Wagner's funds by the bank.  On November 22, 1985, the district court dismissed Wagner's complaint without prejudice pursuant to Fed.R.Civ.P. 4(j).  Wagner filed a notice of appeal on September 16, 1986, along with an amended complaint seeking relief based on the same cause of action asserted in the original complaint.


2
Federal Rule of Appellate Procedure 4(a)(1) requires that a notice of appeal be filed within thirty days after the entry of the judgment or order appealed from.  This requirement is "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Wagner failed to file a notice of appeal within the thirty-day period.  Nor did Wagner request an extension of time to file.  Therefore, we lack jurisdiction to hear the appeal.


3
Accordingly, we dismiss the appeal as untimely filed.  We also dismiss Wagner's amended bill of complaint tendered to this Court as such an action is properly cognizable in the district court.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


4
DISMISSED.